Citation Nr: 0724462	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
September 1998, including service during the Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the cause of the veteran's death.  

The appellant appeared at a videoconference hearing before 
the undersigned acting Veterans Law Judge in December 2006.  
A transcript of the proceedings is included in the claims 
file.  


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran died in February 2003.  The immediate cause 
of death was cancer of the brain.  

3.  The veteran's service-connected disabilities included 
degenerative disc disease of the cervical spine; snapping 
shoulder syndrome of the right arm; bursitis of the left hip; 
maxillary sinusitis; and residuals of a fracture of the left 
clavicle.  His combined rating was 30 percent.  

4.  The veteran's brain cancer was not manifest in service or 
within one year of his discharge from service, and it was not 
caused or aggravated by a service-connected disability.  

5.  There is no competent medical evidence showing that the 
veteran's fatal brain cancer was related to his military 
service, including exposure to chemicals during his service 
in the Gulf War.  

6.  A good cause showing, such as a complex medical issue 
involved in the appeal, has not be made to warrant 
procurement of an independent medical expert opinion.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by his active military service, may not be 
presumed to have been so incurred, and was not secondary to 
exposure to chemicals.  38 U.S.C.A. §§ 1310, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.312 
(2006).  

2.  The request for an independent medical expert opinion is 
denied.  38 C.F.R. §§ 20.901, 20.902 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F. 3d. 881 (2007).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In a June 2003 letter, issued prior to the decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA.  She was also advised to 
submit any available medical evidence or an opinion showing 
that the veteran's service-connected disabilities caused or 
contributed to cause his death.  In a July 2003 letter, she 
was advised what evidence had been requested on her behalf 
and informed that it was her responsibility to ensure that 
private medical records were submitted.  In a July 2006 
letter, she was advised of the evidence needed to establish a 
rating and effective date.  This information was also 
provided to her in an October 2006 letter informing her that 
her case was being certified to the Board.  The case was last 
readjudicated in July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment reports, VA medical opinions, lay statements, 
and various documents from the internet.  The appellant also 
provided testimony at a videoconference hearing before the 
undersigned in December 2006.  A transcript has been 
associated with the claims folder.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process, submitting private medical reports and 
lay statements.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and brain cancer becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran retired in 1998, after more than 20 years in the 
military.  His service included a tour of duty in Southwest 
Asia during the Gulf War.  His awards and decorations 
included the Legion of Merit, the Bronze Star Medal, the 
Kuwait Liberation Medal, and the Southwest Asia Service Medal 
with three bronze service stars.  In a December 2000 letter 
from the Office of the Secretary of Defense, the veteran was 
informed that his unit was located near Khamisiyah, Iraq, 
during the period from March 10-13, 1991, and was exposed to 
very low levels of chemical agents that resulted from the 
demolition of chemical agent munitions for a period of less 
than three days.  

During his lifetime, the veteran had established service 
connection for degenerative disc disease of the cervical 
spine, rated 30 percent disabling; snapping shoulder syndrome 
of the right arm, rated noncompensable; bursitis of the left 
hip, rated noncompensable; maxillary sinusitis, rated 
noncompensable; and residuals of a fracture of the left 
clavicle, rated noncompensable.  His combined rating was 
30 percent.  He died in February 2003.  The death certificate 
listed the immediate cause of death as cancer of the brain  
No other significant conditions contributing to death were 
indicated.  An autopsy was performed.  The autopsy report 
indicated that the cause of the veteran's death was 
multicentric glioblastoma multiforme involving the right 
parietal lobe and pons.  

The veteran's service medical records do not show any 
treatment related to a disability of the brain or brain 
cancer, and his brain cancer was initially diagnosed in 2002, 
more than one year after his discharge from service.  In his 
Report of Medical History completed in May 1998, just prior 
to his retirement, the veteran denied any dizziness or 
fainting spells, frequent or severe headaches, and head 
injury.  Upon retirement examination, no clinical findings 
related to any abnormality of the brain were indicated.  At a 
VA examination in November 1998, the veteran reported two 
episodes of vertigo that resolved.  In an October 2003 
opinion, a VA physician concluded that it was less likely 
that these episodes were early manifestations of the fatal 
brain cancer because the veteran's glioblastoma multiforme 
originated in the pons.  He remarked that vertigo is not one 
of the most common initial presentations of glioblastoma 
multiforme but it depended on the site where it originated.  
Hence, it has not been shown that the veteran's brain cancer 
began in service, or was manifest to a degree of 10 percent 
or more within one year of his discharge.  

The appellant alleges that the veteran's brain cancer was 
caused by the chemicals he was exposed to while he was 
stationed near Khamisiyah, Iraq, during the Gulf War.  In 
support of her claim, she has submitted various articles or 
reports from the Internet discussing other veterans, brain 
disabilities, or exposure to chemical agents.  One document 
dated in May 2000 discussed the findings that sick Gulf War 
veterans had 20 percent less brain cells in the brain stem, 
12 percent less in the right basal ganglia, and five percent 
less in the left basal ganglia when compared with healthy 
veterans.  Researchers found that brain damage caused a 
variety of symptoms including joint pain, fatigue, dizziness 
and mental confusion.  Another report from DAV Magazine 
discussed the findings that brain scans of Persian Gulf War 
veterans who suffered from unexplained illness show evidence 
of brain damage, possibly due to exposure to chemicals during 
the 1991 conflict.  An eMedicine report discussed 
glioblastoma multiforme.  Various newspaper clippings 
discussed other veterans who served during the Gulf War.  

In October 2003, a VA physician reviewed the veteran's claims 
file.  He concluded that it was less likely than not that the 
veteran's brain tumor was related to his Gulf War service.  

In a September 2005 letter from the Deputy Assistant 
Secretary of Defense, Force Health Protection and Readiness, 
it was reported that researchers compared the causes of death 
and their rates among U.S. Army Gulf War veterans whose units 
might have been exposed to very low levels of chemical 
warfare agents with U.S. Army Gulf War veterans whose units 
were unlikely to have been exposed.  The rates and causes of 
death for both groups were similar.  The overall rate of 
death for cancer was the same, with only a slightly higher 
death rate due to brain cancer among service members assigned 
to units that might have been exposed.  VA continued to 
conduct death rate studies to clarify the long-term health 
outcomes of Gulf War veterans, including those lined to the 
Khamisiyah demolition.  Continued findings would be monitored 
for any indication of specific health-related issues.  

In April 2006, in response to this letter, the VA physician 
who provided the October 2003 opinion again reviewed the 
veteran's claims file and the evidence of record.  He stated 
that at the present time, there was no direct evidence that 
directly links the chemical agents to which the veteran was 
exposed to his development of brain cancer and he would not 
be able to solve the matter without resorting to speculation.  
He concluded that it was "as likely as not" that the 
veteran's possible exposure to chemicals resulted in his 
diagnosis and death due to brain cancer.  In a clarifying 
statement issued in May 2006, he concluded that it was his 
impression that it was "not as likely" that the veteran's 
brain tumor developed because of exposure to chemicals.  

The Board finds that the medical evidence fails to establish 
that the veteran's fatal brain tumor began in service, was 
manifest within one year of his discharge, or is otherwise 
related to his military service, including exposure to 
chemicals.  After thoroughly reviewing the veteran's claims 
folder, the VA physician concluded that it was "not as 
likely" that the veteran's brain cancer was due to exposure 
to chemicals in service.  This opinion was rendered upon a 
thorough review of the veteran's claims file and medical 
records.  The appellant has not provided any medical 
statement to the contrary.  The articles and documents from 
the internet do not pertain to the veteran's specific case; 
therefore, they are lacking in probative value.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, 
crucially, the evidence which has been submitted by the 
appellant is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
veteran's particular case.  

To the extent that the appellant asserts that there is a 
causal relationship, the Board notes that as a lay person she 
is not competent to render a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu, supra.  
Hence, it has not been shown that a service-connected 
disability caused or materially contributed to cause the 
veteran's death.  Accordingly, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  

The Board acknowledges the appellant's representative's 
request that the case be referred for an independent medical 
opinion.  However, pursuant to 38 C.F.R. § 20.901(d), the 
decision to seek an opinion of an independent medical 
examiner is solely within the judgment of the Board.  This 
case is not deemed to present a question involving medical 
complexity or controversy such that the opinion that has been 
provided by a VA physician should be deemed inadequate.  
Hence, the request for an independent medical opinion is 
denied.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this country, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the Board does not find the evidence 
is of such approximate balance as to warrant its application.  
Hence, the claim for service connection for the cause of the 
veteran's death is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


